Title: To Thomas Jefferson from Jacob Engelbrecht, 6 September 1824
From: Engelbrecht, Jacob
To: Jefferson, Thomas


Honoured Sir,
Frederick-Town, Maryland,
Septr 6th 1824.
You perhaps remember that in February last, I took the Liberty of requesting a letter from you, in your own hand writing, which I intended to preserve in honour of you.—and I would here acknowlege the receipt of said letter, which I can assure you Sir, is of more real satisfaction to me than you possibily can imagine,—and the Subject (15th Psalm) as you well remarked, could not be “more moral, more sublime, or more worthy of my preservation”—I shall endeavor, if possible, through life to live up to its injunctions,I would now again, with due deference, take the liberty of intruding on your patience,—and would humbly ask another favour. though in reality I can hardly expect it,—namely, I wish to procure the Hand writings of the great and good, Washington, Hancock, Franklin, and Thompson, which I likewise wish to preserve and frame, I was led to think that as you often had correspondence with those gentlemen, you perhaps might be in possession of some small letters of theirs, which would be of no consequence to you or any other person;—in the event, I should be very thankful, if you would favour me with them, or either of them,I am well aware that I am asking rather too much, but Sir when you recolect, that my object is, to perpetuate the recolection of the Struggle for Independence, by viewing at one glance, as it were, the Hand writings of those Patriots by whose valour, we now enjoy our happy constitution,—I have no doubt you will make due allowance for my eccentricity, you will likewise please to recolect that neither of them will be publickly exposed untill after your death, should you not be in possession of any Letters of the above named gentlemen, I would with equal gratitude receive any, from any of the other gentlemen, who signed the Declaration of Independence,In concluding, I would yet ask one more favour,—that in the event of your not being able to comply with this my humble request, I do hope, that you will indulge as favourable, an opinion of me, as the nature of the thing will admit of,Wishing you health and prosperity in your declining days and immortality beyond the grave, I subscribe myself Sir, your most obedient, and very Humble Servant,Jacob Engelbrecht,